UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7924


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TIMOTHY LEON NOGGIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:03-cr-00237-JRS)


Submitted:    June 18, 2009                 Decided:   June 22, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Leon Noggin, Appellant Pro Se. Oliva N. Hawkins, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy Leon Noggin appeals from the district court’s

order denying his motion to reduce his sentence under 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         See United States v. Noggin, No. 3:03-

cr-00237-JRS (E.D. Va. Aug. 15, 2008) (noting that Noggin could

not benefit from Amendments 706 and 711 because he was a career

offender).     We dispense with oral argument because the facts and

legal    contentions   are    adequately   presented    in   the    materials

before   the   court   and   argument    would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2